Case 19-40470-JMM            Doc 32
                              Filed 09/16/19 Entered 09/16/19 10:24:29                  Desc Main
                             Document      Page 1 of 2
   YOUNGBLOOD LAW OFFICE
   Kameron Youngblood, ISB No. 6273
   PO Box 50495
   Idaho Falls, Idaho 83405
   Telephone: (208) 525-3328
   Facsimile: (208) 525-3330
   Email: Youngbloodlaw@gmail.com

   Attorney for Debtors

                         IN THE UNITED STATES BANKRUPTCY COURT

                                     FOR THE DISTRICT OF IDAHO


    In Re: John Patrick McConomy & Sarah               Case No.: 19-40470-JMM
    A Morris,


                                                       Chapter 7
    Debtors.

                                                       OBJECTION TO MOTION FOR RELIEF
                                                       FROM THE AUTOMATIC STAY



            COMES NOW, the Debtors, by and through their attorney of record Kameron M.

   Youngblood, and hereby object to Creditor Specialized Loan Servicing, LLC’s (hereafter

   Specialized Loan), motion for relief from the automatic stay. Debtors grounds for this

   objection are as follows:

       1.        When Debtors’ mortgage was sold, Debtors did not receive notice of the new

                 mortgagor’s ownership of the obligation. This deprived them of procedural

                 process guaranteed by Idaho law.

       2.        Had Debtors been given correct procedural process, they would have acted to

                 maintain the mortgage current.

       3.        Debtors reasonably believe they have the capacity to bring the mortgage

                 current within the terms of the agreement with mortgagor or its predecessor.

       4.        Even if Movant is entitled to relief from the automatic stay, the Court should

   Objection to Motion for Relief of Stay – Page – 1
Case 19-40470-JMM            Doc 32    Filed 09/16/19 Entered 09/16/19 10:24:29 Desc Main
                                      Document          Page 2 of 2
                 not lift the automatic stay, as it is not warranted by the Bankruptcy Code.

       5.        A less drastic remedy, such as modifying the automatic stay, or making it

                 conditional upon specified conditions necessary to protect creditors’ interests

                 in the case, is warranted. Lifting the stay and subjecting the Debtors’ to

                 unnecessary creditor collection efforts will defeat the purposes of the

                 bankruptcy and unnecessarily deprive debtors of the benefits of the

                 Bankruptcy Code.

   DATED: September 13, 2019.

                                                       /s/ Kameron M. Youngblood______
                                                       Kameron M. Youngblood
                                                       Attorney for Debtor




   Objection to Motion for Relief of Stay – Page – 1
